Exhibit 10.3

EMPLOYEE BENEFITS AND OTHER EMPLOYMENT

MATTERS ALLOCATION AGREEMENT

by and between

MARRIOTT INTERNATIONAL, INC.

and

MARRIOTT VACATIONS WORLDWIDE CORPORATION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

 

DEFINITIONS

     2   

Section 1.01

 

Definitions

     2   

Section 1.02

 

Other Terms

     6   

Section 1.03

 

Certain Constructions

     6   

Section 1.04

 

Schedules, Sections

     6   

Section 1.05

 

Survival

     6   

ARTICLE II

 

EMPLOYEE BENEFITS

     8   

Section 2.01

 

Employment

     8   

Section 2.02

 

Profit Sharing Plans

     9   

Section 2.03

 

Deferred Compensation Plans

     10   

Section 2.04

 

Comprehensive Stock Plans

     11   

Section 2.05

 

Medical/Dental/Vision Plans

     12   

Section 2.06

 

Short-Term Disability Plan

     14   

Section 2.07

 

Long-Term Disability Plan

     14   

Section 2.08

 

Vacation and Sick Pay Liabilities

     14   

Section 2.09

 

Group Term Life /AD&D/BTA Insurance Plan

     15   

Section 2.10

 

Severance Pay Plan

     15   

Section 2.11

 

Dependent Care Spending Account Plan

     15   

Section 2.12

 

Other Plans

     16   

Section 2.13

 

Preservation of Right To Amend or Terminate Plans

     16   

Section 2.14

 

Reimbursement

     16   

Section 2.15

 

Payroll Reporting and Tax Withholding

     16   

ARTICLE III

 

LABOR AND EMPLOYMENT MATTERS

     17   

Section 3.01

 

Separate Employers

     17   

Section 3.02

 

Employment Policies and Practices

     17   

Section 3.03

 

Collective Bargaining Agreements

     18   

Section 3.04

 

Employment Claims

     18   

Section 3.05

 

Intercompany Service Charge

     19   

Section 3.06

 

WARN Claims

     19   

Section 3.07

 

Employees on Leave of Absence

     19   

Section 3.08

 

Third Party Beneficiary Rights

     19   

Section 3.09

 

Attorney-Client Privilege

     19   

ARTICLE IV

 

DEFAULT

     19   

Section 4.01

 

Default

     19   

Section 4.02

 

Force Majeure

     20   

 

i



--------------------------------------------------------------------------------

ARTICLE V

 

MISCELLANEOUS

     20   

Section 5.01

 

Relationship of Parties

     20   

Section 5.02

 

Access, to Information: Cooperation

     20   

Section 5.03

 

Assignment

     20   

Section 5.04

 

Headings

     20   

Section 5.05

 

Severability of Provisions

     21   

Section 5.06

 

Notices

     21   

Section 5.07

 

Further Action

     21   

Section 5.08

 

Waiver

     21   

Section 5.09

 

Governing Law

     22   

Section 5.10

 

Consent to Jurisdiction: Waiver of Jury Trial

     22   

Section 5.11

 

Entire Agreement

     22   

 

ii



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AND OTHER EMPLOYMENT MATTERS

ALLOCATION AGREEMENT

This EMPLOYEE BENEFITS AND OTHER EMPLOYMENT MATTERS ALLOCATION AGREEMENT
(“Agreement”) is made and entered into as of November 5, 2011, by and between
MARRIOTT INTERNATIONAL, INC., a Delaware corporation (“MII”) and MARRIOTT
VACATIONS WORLDWIDE CORPORATION, a Delaware corporation and, prior to the
Distribution, a wholly owned subsidiary of MII (“MVWC”).

RECITALS

WHEREAS, pursuant to that certain Separation and Distribution Agreement dated as
of November 17, 2011, between MII and MVWC (the “Distribution Agreement”) MII
will distribute to the Record Holders (as defined in the Distribution Agreement)
on a pro rata basis, all the outstanding shares of common stock, of MVWC owned
by MII (the “Distribution”); and

WHEREAS, pursuant to the Distribution Agreement, MII and MVWC have agreed to
enter into an agreement allocating responsibilities with respect to employee
compensation, benefits, labor and certain other employment matters pursuant to
the terms and conditions set forth herein.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, MII and MVWC agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions: As used in this Agreement, the following terms shall
have the meanings indicated below:

Adjusted MII Stock Option: a 2011 Distribution Award based on a MII Stock
Option.

Adjusted MII SAR: a 2011 Distribution Award based on a MII SAR.

Benefit Plans: Plans maintained by MII before the Effective Date.

Code: the Internal Revenue Code of 1986, as amended, or any successor
legislation.

Collective Bargaining Agreement: any collective bargaining agreement or other
labor agreement to which MII or any of its Subsidiaries was a party on or before
the Cut-off Date.

Company Contribution: the contribution by MII and its Subsidiaries to the MII
Profit Sharing Plan in accordance with the terms thereof.

Cut-off Date: the date immediately preceding the Effective Date.

Distribution: has the meaning specified in the recitals of this Agreement.

Distribution Agreement: the agreement described in the recitals of this
Agreement.

Distribution Date: has the meaning specified in the Distribution Agreement.

Distribution Ratio: has the meaning specified in the Distribution Agreement.

Effective Date: as of 12:01 a.m. on the Saturday before the Distribution Date
set forth in the Distribution Agreement.

Employee: with respect to any entity, an individual who is considered, according
to the payroll and other records of such entity, to be employed by such entity.

Employer Subsidy: The amount of the cost of the MII Medical/Dental/Vision Plan
for an Employee and the Employee’s eligible family members to participate in the
Plan that is paid by MII, a portion of which may be paid by MVWC pursuant to
Section 2.05(e).

 

2



--------------------------------------------------------------------------------

Employment Claim: any actual or threatened lawsuit, arbitration, ERISA claim, or
federal, state, or local judicial or administrative proceeding of whatever kind
involving a demand by or on behalf of or relating to an employee or former
employee, or by or relating to a collective bargaining agent of employees, or by
or relating to any federal, state, or local government agency alleging liability
against an employer or against an employee pension, welfare or other benefit
plan, or an administrator, trustee or fiduciary thereof.

ERISA: the Employee Retirement Income Security Act of 1974, as amended, or any
successor legislation.

HMO: any health maintenance organization organized under 42 U.S.C. §300e-9, or a
state health maintenance organization statute that provides medical services for
Retained Individuals or MVWC Individuals under any Plan.

IRS: the Internal Revenue Service.

MI Shares: MI Share Awards under the MII Stock Plan.

MII: Marriott International, Inc., a Delaware corporation and its Subsidiaries.

MII Common Stock: the Class A common stock, par value $1 per share, of MII after
the Effective Date.

MII Deferred Compensation Plan: the Marriott International, Inc. Executive
Deferred Compensation Plan that is continued by MII after the Effective Date
pursuant to Section 2.03(b).

MII Group Term Life/AD&D/BTA Insurance Plan: the Marriott International, Inc.
Group Term Life Insurance Plan, the Marriott International, Inc. Accidental
Death & Dismemberment Insurance Plan and the Marriott International, Inc.
Business Travel Accident Insurance Plan.

MII Medical/Dental/Vision Plan: the Marriott International, Inc. Medical Plan,
the Marriott International, Inc. Dental Plan, the Marriott International, Inc.
Vision Plan and the Marriott International, Inc. Health Care Spending Account
Plan.

MII Profit Sharing Plan: the Marriott International, Inc. Employees’ Profit
Sharing, Retirement and Savings Plan and Trust, as in effect prior to the
Effective Date.

MII Qualified Beneficiary: any Retained Employee who becomes a Qualified
Beneficiary on or after the Effective Date and any Retained Individual who is or
becomes a Qualified Beneficiary as a result of loss in coverage under the MII
Medical/Dental/Vision Plan.

MII Retained Business: has the meaning set forth in the Distribution Agreement.

MII SAR: an unexercised, vested or unvested stock-settled stock appreciation
right issued under the MII Stock Plan which is outstanding immediately prior to
the Distribution.

 

3



--------------------------------------------------------------------------------

MII Stock Award: an award of restricted shares, deferred bonus stock, a deferred
stock agreement or MI Shares under the MII Stock Plan.

MII Stock Option: an unexercised, vested or unvested nonqualified stock option
to purchase MII Common Stock issued under the MII Stock Plan which is
outstanding immediately prior to the Distribution.

MII Stock Plan: the Marriott International, Inc. Stock and Cash Incentive Plan
as maintained by MII prior to the Effective Date.

MII Terminee: any individual formerly employed by MII or any Subsidiary of MII
(including MVWC) who terminated such employment prior to the Effective Date.

MVWC: has the meaning set forth in the heading hereto.

MVWC Business: has the meaning specified in the Distribution Agreement.

MVWC Common Stock: the common stock of MVWC.

MVWC Employee: has the meaning set forth in Section 2.01 hereof.

MVWC Group: has the meaning specified in the Distribution Agreement.

MVWC Group Term Life/AD&D/BTA Insurance Plan: The Marriott Vacations Worldwide
Corporation Group Term Life Insurance Plan, the Marriott Vacations Worldwide
Corporation Accidental Death & Dismemberment Insurance Plan and the Marriott
Vacations Worldwide Corporation Business Travel Accident Insurance Plan as
established by MVWC in accordance with Section 2.09(b).

MVWC Individual: any individual who (i) is a MVWC Employee, (ii) is, as of the
Cut-off Date, a MII Terminee whose last employment with MII or a MVWC Subsidiary
was with a MVWC Business, or is a beneficiary of any individual specified in
clause (i) or (ii).

MVWC Medical/Dental/Vision Plan: The Marriott Vacations Worldwide Corporation
Medical Plan, the Marriott Vacations Worldwide Corporation Dental Plan, the
Marriott Vacations Worldwide Corporation Vision Plan and the Marriott Vacations
Worldwide Corporation Health Care Spending Account Plan as established by MVWC
in accordance with Section 2.05(b).

MVWC 401(k) Plan: the Plan intended to be qualified under Sections 401(a) and
401(k) of the Code, established or designated and maintained by MVWC pursuant to
Section 2.02(b).

MVWC Qualified Beneficiary: any MVWC Individual who is or becomes a Qualified
Beneficiary on or after 11:59 p.m. November 4, 2011.

 

4



--------------------------------------------------------------------------------

MVWC RSUs: MVWC RSU Awards under the MVWC Stock Plan.

MVWC SAR: an unexercised, vested or unvested nonqualified stock-settled stock
appreciation right issued under the MVWC Stock Plan.

MVWC Stock Award: an award of restricted shares, deferred bonus stock, a
deferred stock agreement or MVWC RSUs under the MVWC Stock Plan.

MVWC Stock Option: an unexercised, vested or unvested nonqualified stock option
to purchase MVWC Common Stock issued under the MVWC Stock Plan.

MVWC Stock Plan: the Marriott Vacations Worldwide Corporation Stock and Cash
Incentive Plan to be adopted by MVWC pursuant to Section 2.04(b).

Medical/Dental/Vision Plan: any of the following welfare plans providing health
benefits to Employees and their dependents: MII Medical/Dental/Vision Plan; and
MVWC Medical/Dental/Vision Plan.

Non-employee Director: any member of the Board of Directors of MII who is not an
Employee of MII.

Option: either a MII Option or a MVWC Option.

Plan: any plan, policy, arrangement, contract or agreement providing
compensation or benefits for any group of Employees or individual Employee, or
the dependents or beneficiaries of any such Employee(s), whether formal or
informal or written or unwritten, and including, without limitation, any means,
whether or not legally required, pursuant to which any benefit is provided by an
employer to any Employee or the beneficiaries of any such Employee. The term
“Plan” as used in this Agreement does not include any contract, agreement or
understanding relating to settlement of actual or potential Employment Claims.

Post-Conversion Stock Price: the closing New York Stock Exchange prices per
share of MVWC Common Stock or MII Common Stock, as applicable, on the
Distribution Date.

Post-retirement Medical Benefits: means post-retirement benefits under Welfare
Plans maintained by MII before the Effective Date.

Pre-Distribution Employee: an Employee who was employed by MII or one of its
Subsidiaries as of the Cut-off Date.

Qualified Beneficiary: an individual (or dependent thereof) who either
(1) experiences a “qualifying event” (as that term is defined in Code
Section 4980B(f)(3) and ERISA Section 603) while a participant in any
Medical/Dental/Vision Plan, or (2) becomes a “qualified beneficiary” (as that
term is defined in Code Section 4980B(g)(1) and ERISA 607(3)) under any
Medical/Dental/Vision Plan.

 

5



--------------------------------------------------------------------------------

Retained Employee: has the meaning set forth in Section 2.01 hereof.

Retained Individual: any individual who (i) is a Retained Employee, (ii) is, as
of the Cut-off Date, a MII Terminee whose last employment with MII or a
Subsidiary of MII was primarily related to a MII Retained Business, or (iii) is
a beneficiary of any individual described in clause (i) or (ii).

Retained Subsidiary: a Subsidiary of MII as of the Effective Date.

SAR: either a MII SAR or a MVWC SAR.

Service Credit: the period taken into account under any Plan for purposes of
determining length of service or plan participation to satisfy eligibility,
vesting, benefit accrual and similar requirements under such Plan.

Spread: the difference between the price of a share of stock and the exercise
price of an Option or SAR to purchase that share of stock.

Stock Plan: either the MII Stock Plan or the MVWC Stock Plan.

Subsidiary: has the meaning specified in the Distribution Agreement.

Transaction Agreements: has the meaning specified in the Distribution Agreement.

2011 Distribution Award: has the meaning set forth in Section 2.04(c) hereof.

2011 Plan Year: means the fiscal year of a Plan ending December 31, 2011.

Welfare Plan: any Plan which provides medical, health, disability, accident,
life insurance, death, dental or any other welfare benefit, including, without
limitation, any post-employment benefit.

Section 1.02 Other Terms. Any capitalized terms used herein but not defined
herein shall have the meaning set forth in the Distribution Agreement.

Section 1.03 Certain Constructions. References to the singular in this
Agreement, or in the Distribution Agreement to the extent terms in this
Agreement are defined by reference to the Distribution Agreement, shall refer to
the plural and vice-versa and references to the masculine shall refer to the
feminine and vice-versa.

Section 1.04 Schedules, Sections. References to a “Schedule” are, unless
otherwise specified, to one of the Schedules attached to this Agreement, and
references to a “Section” are, unless otherwise specified, to one of the
Sections of this Agreement.

 

6



--------------------------------------------------------------------------------

Section 1.05 Survival. Obligations described in this Agreement shall remain in
full force and effect and shall survive the Effective Date.

 

7



--------------------------------------------------------------------------------

ARTICLE II

EMPLOYEE BENEFITS

Section 2.01 Employment.

(a) Allocation of Employees. MII and MVWC shall take all steps necessary or
appropriate so that all of the Employees of MII and its Subsidiaries as of the
Cut-off Date are allocated between the MII Retained Business and MVWC Business
as of the Effective Date in accordance with the principles set forth in
paragraphs (i) and (ii) of this Section 2.01(a). In making such allocation of
Employees of MII and its Subsidiaries pursuant to this Section 2.01(a), MII and
MVWC shall share such information regarding the allocation of Employees as is
reasonably requested. An Employee who is (1) allocated to the MII Retained
Business and (2) employed by MII or a Retained Subsidiary as of the Effective
Date is a “Retained Employee.” An Employee who is (1) allocated to the MVWC
Group and (2) employed by MVWC or a MVWC Subsidiary as of the Effective Date is
a “MVWC Employee”. All Employees of MII and its Subsidiaries as of the Cut-off
Date shall be allocated as either Retained Employees or MVWC Employees on the
Effective Date.

(i) In making the allocation provided for in this Section 2.01(a), and subject
to paragraph (ii) hereof, MII and MVWC shall allocate each Employee whose
employment duties prior to the Effective Date relate exclusively to the MII
Retained Business to MII and each Employee whose employment duties prior to the
Effective Date relate exclusively to the MVWC Business to the MVWC Group. MII
and MVWC shall allocate all other Employees, in a mutually agreeable manner
that, to the extent possible, takes into account the Employees’ expertise,
experience and existing positions and duties and does not unreasonably disrupt
either the MII Retained Business or MVWC Business and maximizes the ability of
each of the MII Retained Business and MVWC Business to manage and operate their
respective businesses after the Effective Date, taking into account the
respective needs of such businesses as established by past practice.

(ii) MII and MVWC each agree that, between the date hereof and the Effective
Date, Employees will not be transferred between the MII Retained Business or
MVWC Business except as (A) necessary to effect the second sentence of paragraph
(i) of this subsection 2.01(a), (B) in the ordinary course of business
consistent with past practice or (C) in accordance with the procedures described
in the next sentence. MII and MVWC agree that, between the date hereof and the
Effective Date, the senior human resources executive of each party will consult
with the senior human resources executive of the other party in connection with
the transfer of any employee whose duties relate primarily to the MVWC Business
or MII Retained Business, as the case may be, and whose supervisor objects to
the transfer. Consent by the other party to any such transfer will not be
required.

 

8



--------------------------------------------------------------------------------

(b) Allocation of Responsibilities as Employer. On the Effective Date, except to
the extent retained or assumed by MII under this Agreement or any other
agreement relating to the Distribution, MVWC shall retain or assume, as the case
may be, responsibility as employer for the MVWC Employees. On the Effective
Date, except to the extent retained or assumed by MVWC under this Agreement or
any other agreement relating to the Distribution, MII shall retain or assume, as
the case may be, responsibility as employer for the Retained Employees. The
assumption or retention of responsibility as employer by MII or MVWC described
in this Section 2.01 shall not, of itself, constitute a severance or a
termination of employment under any Plan of severance maintained by MII or MVWC.

(c) Service Credits. In connection with the Distribution and for purposes of
determining Service Credits (but excluding accrual of benefits other than
vacation, sick leave, health and welfare benefits, eligibility for Club 25 or
Quarter Century Club associate discount programs or severance) under any Plans,
MII shall credit each Retained Employee and MVWC shall credit each MVWC Employee
with such Employee’s Service Credits and current hire date as reflected in MII’s
human resources system records as of the Cut-off Date. Such Service Credits and
hire date shall continue to be maintained as described herein for as long as the
Employee does not terminate employment.

(d) Transfer of Employees Following the Effective Date. For a period of ninety
(90) days following the Effective Date, in the case of a transfer of a
Pre-Distribution Employee from the MVWC Group to MII or from MII to the MVWC
Group, (i) the transferee employer will recognize the most recent hire date of
such Employee prior to the Distribution with MII or one of its Subsidiaries for
purposes of Service Credits with the transferee employer, including toward any
waiting period under any Plan; (ii) such Employee will be given credit under the
transferee employer’s Medical/Dental/Vision Plan toward any deductible or
out-of-pocket maximum for amounts paid while employed by the transferor
employer; and (iii) the transferee employer shall provide the Employee with the
same balance of vested and unvested vacation and sick leave hours as had been
accrued by the transferor employer through the date of transfer from the
transferor employer; provided that the transferor employer shall promptly notify
the transferee employer in writing of the occurrence of any such termination
subject to the provisions of this Section 2.01(d)(iii), and shall make a payment
to such transferee employer within thirty (30) days of the aforesaid termination
date from the transferor employer in an amount equal to the value of the
transferring employee’s vested and unvested balance of vacation leave accrued by
the transferor employer through such termination date with such transferor
employer, based on the employee’s final rate of pay with the transferor
employer.

Section 2.02 Retirement Plans.

(a) MII Profit Sharing Plan. Effective as of the Effective Date, MII shall
retain sponsorship of the MII Profit Sharing Plan. MVWC Employees shall cease
contributions to the MII Profit Sharing Plan with respect to pay earned on or
after November 5, 2011.

(b) MVWC 401(k) Plan. Effective as of November 5, 2011, MVWC shall take, or

 

9



--------------------------------------------------------------------------------

cause to be taken, or have taken, all action necessary and appropriate to
establish and administer a Plan to be referred to herein as the MVWC 401(k)
Plan. After the Distribution, MVWC shall retain all assets and liabilities of
the MVWC 401(k) Plan. Effective as of November 5, 2011, all MVWC Employees who,
immediately prior to such date, were participants in or otherwise eligible to
participate in the MII Profit Sharing Plan shall be eligible to participate in
the MVWC 401(k) Plan with respect to pay earned on or after November 5, 2011.
The MVWC 401(k) Plan shall be intended to qualify for tax-favored treatment
under Sections 401(a) and 401(k) of the Code and to be in compliance with the
applicable requirements of ERISA.

(c) Company Contribution. MVWC Employees who made elective deferrals or
after-tax contributions to the MII Profit Sharing Plan for the period of the
2011 calendar year preceding November 5, 2011, shall be eligible for a Company
Contribution for the 2011 Plan Year based on contributions made to the MII
Profit Sharing Plan and compensation during such period, notwithstanding the
fact that they are not employed by MII as of the last day of the 2011 Plan Year
and such contributions should be made no later than March 31, 2012.

(d) Rollovers from MII Profit Sharing Plan to MVWC 401(k) Plan. Effective as of
the Distribution Date, the MVWC 401(k) Plan will accept rollovers from the MII
Profit Sharing Plan provided participants comply with the procedures specified
by both Plans.

Section 2.03 Deferred Compensation Plans.

(a) MII Deferred Compensation Plan. Effective as of the Effective Date, MII
shall retain sponsorship of the MII Deferred Compensation Plan. MII shall be
responsible for payment of all liabilities and obligations of MII accrued under
the MII Deferred Compensation Plan, regardless of when such payment becomes due,
including, but not limited to, liabilities to MVWC Employees pursuant to
participation in the MII Deferred Compensation Plan for periods prior to the
Cut-off Date, along with notional earnings required to be credited to account
balances included therein in accordance with the terms of the MII Deferred
Compensation Plan. Nothing herein shall limit MII’s ability to terminate the MII
Deferred Compensation Plan at any time and make immediate distributions of all
accounts.

(b) Liability for Distributions to MVWC Employees. Following the Effective Date,
in the case of distributions by MII to participants in the MII Deferred
Compensation Plan who are or were MVWC Employees on the Cut-off Date (or on any
date during the 90-day period described in Section 2.01(d)), MVWC shall be
responsible for paying MII the amount of such distributions within thirty
(30) days of receipt of an invoice from MII detailing the amount of such
distributions.

(c) Sharing of Information. Within thirty (30) days following the Effective
Date, MII will submit to MVWC a listing of all MVWC Employees who maintain a
balance in the MII Deferred Compensation Plan and will provide an updated list
one hundred twenty (120) days following the Effective Date. MVWC shall inform
MII of MVWC Employees who terminate employment with the MVWC Group and who are
or were participants in the MII Deferred

 

10



--------------------------------------------------------------------------------

Compensation Plan as of the Cut-off Date (or any date during the 90-day period
described in Section 2.01(d)). MVWC acknowledges that receipt of timely
information concerning termination of employment of MVWC Employees with accounts
under the MII Deferred Compensation Plan is essential to avoid penalties under
Code Section 409A and shall indemnify MII for any liability arising by reason of
the failure to properly distribute accounts under the MII Deferred Compensation
Plan to MVWC Employees due to MVWC’s failure to timely advise MII of a
termination of employment. For purposes of this section 2.03(c), information
concerning terminations of employment shall include instructions by MVWC
regarding which employees shall be subject to the six-month delay on
distributions to “specified employees” under Code Section 409A.

Section 2.04 Comprehensive Stock Plans.

(a) MII Stock Plan. Effective as of the Effective Date MII shall continue the
MII Stock Plan.

(b) MVWC Stock Plan. As soon as practicable after the date hereof and effective
as of the Effective Date, MVWC shall take, or cause to be taken, or have taken,
all action necessary and appropriate to adopt and administer the MVWC Stock
Plan, and to provide 2011 Distribution Awards for all (i) MVWC Employees,
(ii) MII Employees and (iii) MII Terminees, in accordance with Section 2.05(d).
All awards under the MVWC Stock Plan will be denominated in MVWC Common Stock.

(c) 2011 Distribution Awards.

(i) MII Stock Award: On the Distribution Date, each Employee and Non-employee
Director who is a holder of a MII Stock Award as of the Cut-off Date shall
receive as part of the Distribution an award under the MVWC Stock Plan of a
number of shares of MVWC Common Stock equal to the number of shares of MII
Common Stock subject to the MII Stock Award held by such Employee and
Non-employee Director multiplied by the Distribution Ratio, with terms and
conditions substantially similar to the terms and conditions applicable to the
MII Stock Award. MVWC Stock Awards shall be distributed with fractional shares
calculated to the tenth (1/10) of a share.

(ii) MII Stock Options and MII SARs: (A) On the Distribution Date, each Employee
and Non-employee Director who is a holder of a MII Stock Option or MII SAR shall
have each of the following: (I) an Adjusted MII Stock Option or Adjusted MII SAR
under the MII Stock Plan for the same number of shares as under the MII Stock
Option or MII SAR and (II) a MVWC Stock Option or MVWC SAR under the MVWC Stock
Plan for the number of shares as under the MII Stock Option or MII SAR
multiplied by the Distribution Ratio. (B) The Spread on the Adjusted MII Stock
Option or Adjusted MII SAR shall equal the Spread on the MII Stock Option or MII
SAR before the Distribution multiplied by (I) the Post-Conversion Stock Price of
MII Common Stock divided by (II) the sum of (x) the Post-Conversion Stock Price
of MII Common Stock and (y) the Post-Conversion Stock Price of MVWC Common Stock

 

11



--------------------------------------------------------------------------------

divided by the Distribution Ratio. (C) The exercise price of the Adjusted MII
Stock Option or Adjusted MII SAR shall equal the Post-Conversion Stock Price of
MII Common Stock minus the Spread on the Adjusted MII Stock Option or Adjusted
MII SAR divided by the number of shares subject to the Adjusted MII Stock Option
or the Adjusted MII SAR. (D) The Spread on the MVWC Stock Option or MVWC SAR
shall equal the Spread on the MII Stock Option or MII SAR before the
Distribution multiplied by (I) the Post-Conversion Stock Price of MVWC Common
Stock divided by (II) the sum of (x) the Post-Conversion Stock Price of MII
Common Stock and (y) the Post-Conversion Stock Price of MVWC Common Stock
divided by the Distribution Ratio. (E) The exercise price of the MVWC Stock
Option or MVWC SAR shall equal the Post-Conversion Stock Price of MVWC Common
Stock minus the Spread on the MVWC Stock Option or MVWC SAR divided by the
number of shares subject to the MVWC Stock Option or the MVWC SAR. (F) An
Adjusted MII Stock Option, Adjusted MII SAR, MVWC Stock Option or MVWC SAR that
is a 2011 Distribution Award shall have terms and conditions substantially
similar to the terms and conditions of the MII Stock Option or MII SAR to which
it relates under this Section 2.04(c)(ii). (G) All adjustments made pursuant to
this Section 2.04(c) shall be effected in a manner such that no award becomes
subject to the requirements of Section 409A of the Code.

(d) Service Credit: The 2011 Distribution Awards shall be administered with
respect to any provisions relating to continuing employment requirements to give
Service Credit for service with the party employing the grantee as of the
Cut-off Date (or on any date during the 90-day period described in
Section 2.01(d)).

(e) Cooperation. MVWC and MII agree to cooperate in good faith to ensure that
each party’s Stock Plan is administered properly, including providing
information on the termination of employment of employees who continue to hold
stock awards denominated the shares of the other party’s common stock.

Section 2.05 Medical/Dental/Vision Plan.

(a) MII Medical/Dental/Vision Plan. Effective as of November 5, 2011, MII will
continue the MII Medical/Dental/Vision Plan. MVWC Employees who were eligible
for any MII Medical/Dental/Vision Plan as of November 4, 2011, will be entitled
to continue participating in those Plans until December 31, 2011. MVWC Employees
who were employed on or before November 4, 2011, but who have not completed
their benefits waiting period for the MII Medical/Dental/Vision Plan as of
November 4, 2011, shall be eligible to participate in the MII
Medical/Dental/Vision Plan as of the date they would have been eligible had they
been a Retained Employee, and will be entitled to continue participating in that
Plan until December 31, 2011. Any MVWC Employee covered under the MII
Medical/Dental/Vision Plan who has a qualifying status change (e.g.,
birth/adoption of a child, marriage) will be able to make changes to their
enrollment based on the event in accordance with the terms of the MII
Medical/Dental/Vision Plan. MVWC shall be responsible for paying MII the amount
of the Employer Subsidy with respect to participation in the MII
Medical/Dental/Vision Plan by MVWC Employees during the period following
November 4, 2011 within thirty (30) days of receipt of an invoice from MII
detailing the amount of such Employer Subsidy.

 

12



--------------------------------------------------------------------------------

(b) Establishment of MVWC Medical/Dental/Vision Plan. Effective as of January 1,
2012, MVWC or one of its Subsidiaries shall take, or cause to be taken, or have
taken, all action necessary and appropriate to establish or designate and
administer the MVWC Medical/Dental/Vision Plan and to provide benefits
thereunder for all eligible MVWC Employees who choose to enroll in the plans.

(c) Continuation Coverage.

(i) Subject to Section 2.05(c)(ii), as of the Effective Date, (A) MII or a
Retained Subsidiary shall assume or retain and shall be solely responsible for,
or cause the MII Medical/Dental/Vision Plan, insurance carriers or HMOs to be
responsible for, the continuation coverage requirements imposed by Code
Section 4980B and ERISA Sections 601 through 608 (“COBRA”) as they relate to any
MII Qualified Beneficiary, and MVWC and the MVWC Subsidiaries shall have no
liability or obligation with respect thereto, and (B) MVWC or a MVWC Subsidiary
shall assume or retain and shall be solely responsible for, or cause the MVWC
Medical/Dental/Vision Plan, its insurance carriers or HMOs to be responsible
for, such continuation coverage requirements as they relate to any MVWC
Qualified Beneficiary, and MII and the Retained Subsidiaries shall have no
liability or obligation with respect thereto.

(ii) Except as provided in Section 2.05(c)(iii), an MVWC Qualified Beneficiary
who becomes entitled to continuation coverage by reason of an event that occurs
after November 4, 2011 and on or before December 31, 2011, shall be entitled to
coverage under the MII Medical/Dental/Vision Plan through December 31, 2011, and
thereafter for the remainder of what would have been the required continuation
coverage period had such MVWC Qualified Beneficiary had a COBRA qualifying event
shall be entitled to coverage under the MVWC Medical/Dental/Vision Plan.

(iii) An MVWC Qualified Beneficiary who becomes entitled to continuation
coverage by reason of a separation from service under the MII Severance Plan on
or before November 18, 2011, shall be entitled to coverage under the MII
Medical/Dental/Vision Plan for the entire COBRA continuation coverage period as
a result of that event. If the MVWC Qualified Beneficiary described in the
preceding sentence meets the requirements for Retiree Medical Coverage under the
MII Medical/Dental/Vision Plan as of November 18, 2011, then the MVWC Qualified
Beneficiary will be eligible to participate in Retiree Medical Coverage under
the Marriott International, Inc. Plan after the end of the severance period
under the MII Severance Plan.

(d) Post-retirement Medical Benefits. Notwithstanding anything herein to the
contrary, as of the Effective Date, MII or a Retained Subsidiary shall assume or
retain, and shall be solely responsible for, or cause the Marriott
International, Inc. Medical Plan, its insurance carriers or HMOs, to be
responsible for Post-retirement Medical benefits to which MII Terminees have
become entitled as of the Cut-off Date under the Marriott International, Inc.
Medical Plan maintained by MII before the Effective Date, and MVWC shall have no
liability with respect thereto.

 

13



--------------------------------------------------------------------------------

Section 2.06 Short-Term Disability Plan.

(a) MII Short-Term Disability Plan. Effective as of November 5, 2011, MII or a
Retained Subsidiary shall continue the MII Short-Term Disability Plan. MVWC
Employees shall cease coverage under the MII Short-Term Disability Plan
effective 11:59 pm November 4, 2011. In accordance with the terms of the MII
Short-Term Disability Plan, coverage will be provided to a MVWC Employee for a
payable claim that occurs while the MVWC Employee is covered under the Plan.

(b) Establishment of MVWC Short-Term Disability Plan. Effective as of
November 5, 2011, MVWC or a MVWC Subsidiary shall take, or cause to be taken, or
have taken, all actions necessary and appropriate to establish, designate or
administer a short-term disability plan and to provide benefits thereunder for
all eligible MVWC Employees who enroll therein.

Section 2.07 Long-Term Disability Plan.

(a) MII Long-Term Disability Plan. Effective as of November 5, 2011, MII or a
Retained Subsidiary shall continue the MII Long-Term Disability Plan. MVWC
Employees shall cease coverage under the MII Long-Term Disability Plan effective
11:59 pm November 4, 2011. In accordance with the terms of the MII Long-Term
Disability Plan, coverage will be provided to a MVWC Employee for a payable
claim that occurs when the MVWC Employee is covered under the Plan.

(b) Establishment of MVWC Long-Term Disability Plan. Effective as of November 5,
2011, MVWC or a MVWC Subsidiary shall take, or cause to be taken, or have taken,
all actions necessary and appropriate to establish, designate or administer a
long-term disability plan and to provide benefits thereunder for all eligible
MVWC Employees who enroll therein.

Section 2.08 Vacation and Sick Pay Liabilities.

(a) Division of Liabilities. Effective on the Effective Date, MVWC shall assume,
as to the MVWC Employees, and MII shall retain, as to the Retained Employees,
all accrued liabilities (whether vested or unvested, and whether funded or
unfunded) for vacation and sick leave in respect of all Employees of MII and its
Subsidiaries as of the Cut-off Date. MVWC shall be solely responsible for the
payment of such vacation or sick leave to MVWC Individuals after the Cut-off
Date, and MII shall be solely responsible for the payment of such vacation or
sick leave to Retained Individuals after the Cut-off Date. Each party shall
provide to its own Employees on the Effective Date the same vested and unvested
balances of vacation and sick leave as credited to such Employee on MII’s
payroll system on the Cut-off Date. As of the Effective Date, MII shall continue
to accrue vacation and sick leave in respect of each Retained Employee according
to the same rate of accrual as accrued in respect of such individual by MII on
the Cut-off Date. As of the Effective Date, MVWC shall continue to accrue
vacation and sick leave in respect of

 

14



--------------------------------------------------------------------------------

each MVWC Employee according to the MVWC accrual schedule as communicated per
MVWC policy as of the Cut-off Date. The preceding sentence shall not be
construed as in any way limiting the right of either MVWC or MII to change its
vacation or sick leave plans or policies as it deems appropriate, subject to the
application of Section 2.01(d).

Section 2.09 Group Term Life/AD&D/BTA Insurance Plan.

(a) MII Group Term Life Insurance Plan. Effective as of November 5, 2011, MII or
a Retained Subsidiary shall continue the MII Group Term Life/AD&D/BTA Insurance
Plan. MVWC Employees shall cease coverage under the MII Group Term Life/AD&D/BTA
Insurance Plan effective 11:59 pm November 4, 2011.

(b) MVWC Group Term Life Insurance Plan. Effective as of November 5, 2011, MVWC
or a MVWC Subsidiary shall take, or cause to be taken, or have taken, all
actions necessary and appropriate to establish, designate or administer the MVWC
Group Term Life/AD&D/BTA Insurance Plan and to provide benefits thereunder for
all eligible MVWC Employees who enroll therein.

Section 2.10 Severance Pay Plan.

(a) Effective as of the Effective Date, MII or a Retained Subsidiary shall
continue the MII Severance Plan.

(b) Effective as of the Effective Date, MVWC or a MVWC Subsidiary shall take, or
cause to be taken, or have taken, all actions necessary and appropriate to
establish, designate or administer a severance plan for eligible MVWC Employees.

(c) Employees of the MVWC Business who become entitled to benefits under the MII
Severance Plan for terminations of employment occurring on or before the Cut-off
Date shall be entitled to continue to receive such benefits in accordance with
the terms of the MII Severance Plan. MVWC shall be responsible for paying MII
the amount of the cost of benefits for such participants under the MII Severance
Plan within thirty (30) days of receipt of an invoice from MII detailing the
amount of such costs.

Section 2.11 Dependent Care Spending Account Plan. Effective November 5, 2011,
MVWC Employees will cease to contribute to the Marriott International, Inc.
Dependent Care Spending Account Plan; provided, however, that MVWC Employees may
continue to make claims for eligible expenses incurred through November 4, 2011,
in accordance with the terms of the Plan.

 

15



--------------------------------------------------------------------------------

Section 2.12 Other Plans. Except as otherwise expressly provided herein, MII
shall retain all liabilities under all Plans to the extent relating to Retained
Individuals or maintained by a Retained Subsidiary, and MVWC shall be
responsible for all liabilities under all Plans to the extent relating to MVWC
Individuals or maintained by a MVWC Subsidiary.

Section 2.13 Preservation of Right To Amend or Terminate Plans. Except as
otherwise expressly provided in Article II, no provisions of this Agreement,
including, without limitation, the agreement of MII or MVWC, or any Retained
Subsidiary or MVWC Subsidiary, to make a contribution or payment to or under any
Plan herein referred to for any period, shall be construed as a limitation on
the right of MII or MVWC or any Retained Subsidiary or MVWC Subsidiary to amend
such Plan or terminate its participation therein which MII or MVWC or any
Retained Subsidiary or MVWC Subsidiary would otherwise have under the terms of
such Plan or otherwise, and no provision of this Agreement shall be construed to
create a right in any Employee or former Employee, or dependent or beneficiary
of such Employee or former Employee under a Plan which such person would not
otherwise have under the terms of the Plan itself.

Section 2.14 Reimbursement. MII and MVWC acknowledge that MII and the Retained
Subsidiaries, on the one hand, and MVWC and the MVWC Subsidiaries, on the other
hand, may incur costs and expenses, including, but not limited to, contributions
to Plans and the payment of insurance premiums arising from or related to any of
the Plans which are, as set forth in this Agreement, the responsibility of the
other party hereto. Accordingly, MII (and any Retained Subsidiary responsible
therefor) and MVWC (and any MVWC Subsidiary responsible therefor) shall
reimburse each other, as soon as practicable, but in any event within thirty
(30) days of receipt from the other party of appropriate verification, for all
such costs and expenses.

Section 2.15 Payroll Reporting and Tax Withholding.

(a) Form W-2 Reporting. MVWC and MII hereby adopt the “alternate procedure” for
preparing and filing IRS Forms W-2 (Wage and Tax Statements), as described in
Section 5 of Revenue Procedure 96-60, 1996-53 I.R.B. 24 (December 30, 1996)
(“Rev. Proc. 96-60”). Under this procedure, MVWC as the successor employer shall
provide all required Forms W-2 to all MVWC Individuals reflecting all wages paid
and taxes withheld by both MII as the predecessor and MVWC as the successor
employer for the entire year during which the Distribution takes place. MII
shall provide all required Forms W-2 to all Retained Individuals reflecting all
wages and taxes paid and withheld by MII before, on and after the Effective
Date.

In connection with the aforesaid agreement under Rev. Proc. 96-60, each business
unit or business operation of MII shall be assigned to either MII or MVWC,
depending upon whether it is a MII Retained Business or a MVWC Business, and
each Retained Individual or MVWC Individual associated with such business unit
or business operation shall be assigned for payroll reporting purposes to MII or
MVWC, as the case may be.

(b) Garnishments. Tax Levies, Child Support Orders, and Wage Assignments. With
respect to Employees with garnishments, tax levies, child support orders, and
wage

 

16



--------------------------------------------------------------------------------

assignments in effect with MII as of November 4, 2011, MVWC as the successor
employer with respect to each such Employee who is a MVWC Individual shall honor
such payroll deduction authorizations and will continue -to make payroll
deductions and payments to the authorized payee, as specified by the court or
governmental order which was filed with MII. MII will provide to MVWC a list of
MVWC Individuals who have garnishments, tax levies, child support orders and
wage assignments in effect as of November 4, 2011.

(c) Authorizations for Payroll Deductions. Unless otherwise prohibited by this
or another agreement entered into in connection with the Distribution, or by a
Plan document or by law, with respect to Employees with authorizations for
payroll deductions and direct deposits in effect with MII as of November 4,
2011, MVWC as the successor employer will honor such payroll deduction
authorizations relating to each MVWC Individual, and shall not require that such
MVWC Individual submit a new authorization to the extent that the type of
deduction by MVWC does not differ from that made by MII. Such deduction types
include, without limitation, contributions to any Plan, U.S. Savings Bonds, and
United Giver’s Fund; scheduled loan repayments to an employee credit union; and
direct deposit of payroll, union dues, employee relocation loans, and other
types of authorized company receivables usually collectible through payroll
deductions.

ARTICLE III

LABOR AND EMPLOYMENT MATTERS

Notwithstanding any other provision of this Agreement or any other Agreement
between MVWC and MII to the contrary, MVWC and MII understand and agree that:

Section 3.01 Separate Employers. On and after the Effective Date and the
separation of Employees into their respective companies, MVWC and MII will be
separate and independent employers.

Section 3.02 Employment Policies and Practices. Subject to the provisions of
ERISA and Sections 2.01(c) and (d), MVWC and MII may adopt, continue, modify or
terminate such employment policies, compensation practices, retirement plans,
welfare benefit plans, and other employee benefit plans of any kind or
description, as each may determine, in its sole discretion, are necessary and
appropriate, with respect to its Employees.

 

17



--------------------------------------------------------------------------------

Section 3.03 Collective Bargaining Agreements.

(a) With regard to Employees of MII and its Subsidiaries covered by a Collective
Bargaining Agreement on the Cut-off Date who become MVWC Employees or Retained
Employees, MVWC and MII promise and covenant to each other not to take any
action which disrupts or otherwise negatively impacts the labor relations of the
other.

(b) Effective as of the Effective Date, MVWC or a MVWC Subsidiary shall retain
or assume each Collective Bargaining Agreement covering MVWC Employees,
including any obligations thereunder requiring contributions to any
multiemployer plan as defined in Section 3(37) of ERISA (“Multiemployer Plan”),
and MII shall have no further liability thereunder. Effective as of the
Effective Date, MII or a Retained Subsidiary shall retain or assume each
Collective Bargaining Agreement covering Retained Employees, including any
obligations thereunder requiring contributions to any Multiemployer Plan. MVWC
shall be solely responsible for any withdrawal liability arising in connection
with any Multiemployer Plan in which MVWC Individuals participate, and MII shall
have no liability with respect thereto. MII shall be solely responsible for any
withdrawal liability arising with respect to any Multiemployer Plan in which
Retained Individuals participate, and MVWC shall have no liability with respect
thereto.

Section 3.04 Employment Claims.

(a) MVWC will be solely responsible for any uninsured Employment Claims arising
with respect to MVWC Individuals on, before or after the Effective Date. MII
will be solely liable for any Employment Claims arising with respect to Retained
Individuals on, before or after the Effective Date as well as any insured
Employment Claims arising with respect to MVWC Individuals on or before the
Effective Date.

(b) MVWC and MII acknowledge that avoiding or successfully defending against
claims by third parties against either MVWC or MII in any way relating to the
employment of any individual by MII before the Distribution, or relating to the
employment of any individual by MVWC in connection with its continuing operation
of the MVWC Business (“Legal Claims”) is essential for the protection of the
common legal and financial interests of the Parties; therefore, MVWC and MII
intend that upon and after the Effective Date they and their legal counsel shall
cooperate fully on the subject of their common legal and financial interests and
act in a coordinated fashion in the defense of those interests in the event of a
potential or actual Legal Claim. MVWC and MII intend that this Agreement shall
apply to all potential or actual Legal Claims, both currently pending and as may
arise in the future.

(c) MVWC and MII agree that attorney-client privilege, the work product doctrine
and all other evidentiary privileges and non-disclosure doctrines shall apply to
the fullest extent permitted by law to any communication of privileged
information among counsel for the parties, or between counsel for either party
and the other party. In entering into and complying with this Agreement the
parties do not intend to waive any such privilege or doctrine.

 

18



--------------------------------------------------------------------------------

Section 3.05 Intercompany Service Charge. Professional, managerial,
administrative, clerical, consulting, and support or production services
provided to one party by personnel of the other party, upon the request of the
first party or when such services are otherwise required by this Agreement
between MVWC and MII, shall be charged to the party receiving such services on
commercially reasonable terms to be negotiated (or in accordance with the
provisions of any applicable agreement between the parties).

Section 3.06 WARN Claims. Before and after the Effective Date, each party shall
comply in all material respects with the Worker Adjustment and Retraining
Notification Act and similar state laws (“WARN”). MII and the Retained
Subsidiaries shall be responsible for WARN claims relating to Retained
Individuals or to Employees who prior to the Effective Date were employed in a
MII Retained Business; MVWC and the MVWC Subsidiaries shall be responsible for
WARN Claims relating to MVWC Individuals or to Employees who prior to the
Effective Date were employed in a MVWC Business. Each party shall indemnify,
defend and hold harmless the other in connection with WARN claims for which the
indemnitor is responsible and which are brought against the indemnitee.

Section 3.07 Employees on Leave of Absence. After the Effective Date, MVWC shall
assume responsibility, if any, as employer for all Employees returning from an
approved leave of absence who prior to the Effective Date were employed in a
MVWC Business. After the Effective Date, MII shall assume responsibility, if
any, as employer for all Employees returning from an approved leave of absence
who prior to the Effective Date were employed in a MII Retained Business.

Section 3.08 Third Party Beneficiary Rights. Except as provided below, neither
this Agreement nor any other intercompany agreement between MVWC and MII is
intended to nor does it create any third party contractual or other common law
rights. No person shall be deemed a third-party beneficiary of the agreements
between MVWC and MII.

Section 3.09 Attorney-Client Privilege. The provisions herein requiring either
party to this Agreement to cooperate shall not be deemed to be a waiver of the
attorney-client privilege for either party nor shall it require either party to
waive its attorney/client privilege.

ARTICLE IV

DEFAULT

Section 4.01 Default. If either party materially defaults hereunder, the
non-defaulting party shall be entitled to all remedies provided by law or equity
(including reasonable attorneys’ fees and costs of suit incurred).

 

19



--------------------------------------------------------------------------------

Section 4.02 Force Majeure. MVWC and MII shall incur no liability to each other
due to a default under the terms and conditions of this Agreement resulting from
fire, flood, war, strike, lock-out, work stoppage or slow-down, labor
disturbances, power failure, major equipment breakdowns, construction delays,
accident, riots, acts of God, acts of United States’ enemies, laws, orders or at
the insistence or result of any governmental authority or any other delay beyond
each other’s reasonable control.

ARTICLE V

MISCELLANEOUS

Section 5.01 Relationship of Parties. Nothing in this Agreement shall be deemed
or construed by the parties or any third party as creating the relationship of
principal and agent, partnership or joint venture between the parties, it being
understood and agreed that no provision contained herein, and no act of the
parties, shall be deemed to create any relationship between the parties other
than the relationship set forth herein.

Section 5.02 Access, to Information: Cooperation. MII and MVWC, their respective
Subsidiaries and their authorized agents will be given reasonable and timely
access to and may take copies of all information relating to the subjects of
this Agreement (to the extent permitted by federal and state confidentiality
laws) in the custody of the other party, including any agent, contractor,
subcontractor, agent or any other person or entity under the contract of such
party. The parties will provide one another with such information within the
scope of this Agreement as is reasonably necessary to administer each party’s
Plans. The parties will cooperate with each other to minimize the disruption
caused by any such access and providing of information.

Section 5.03 Assignment. This Agreement and all of the provisions hereof shall
be binding upon, and inure to the benefit of the parties and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by either party
(whether by operation of law or otherwise) without the prior written consent of
the other party. Notwithstanding the preceding sentence, prior to the
consummation of the transactions contemplated by the Distribution Agreement,
MVWC) may assign its rights and obligations hereunder to any wholly-owned U.S.
Subsidiary of MII other than a Retained Subsidiary, which wholly owned
Subsidiary shall, following the Distribution, own all of the assets of MII and
its Subsidiaries (including shares of capital stock of Subsidiaries and any
other ownership interests in any Person) other than the MII Retained Business.
In the event of such an assignment and assumption, the assignor shall be
released from all of its obligations under this Agreement and the assignee shall
become MVWC for all purposes under this Agreement and the Transaction
Agreements.

Section 5.04 Headings. The headings used in this Agreement are inserted only for
the purpose of convenience and reference, and in no way define or limit the
scope or intent of any provision or part hereof.

 

20



--------------------------------------------------------------------------------

Section 5.05 Severability of Provisions. Neither MII nor MVWC intend to violate
statutory or common law by executing this Agreement. If any section, sentence,
paragraph, clause or combination of provisions in this Agreement is in violation
of any law, such sections, sentences, paragraphs, clauses or combinations shall
be inoperative and the remainder of this Agreement shall remain in full force
and effect and shall be binding upon the parties.

Section 5.06 Notices. All notices, consents, approvals and other communications
given or made pursuant hereto shall be in writing and shall be deemed to have
been duly given when delivered personally or by overnight courier or three days
after being mailed by registered or certified mail (postage prepaid, return
receipt requested) to the named representatives of the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice; except that notices of changes of address shall be effective upon
receipt):

 

  (a) if to MII

MARRIOTT INTERNATIONAL, INC.

10400 Fernwood Road

Bethesda, Maryland 20817

Attention: GENERAL COUNSEL

Facsimile: 301-380-6727

 

  (b) if to MARRIOTT VACATIONS WORLDWIDE CORPORATION

6649 Westwood Boulevard, 3rd Floor

Orlando, Florida 32821

Attention: GENERAL COUNSEL

Facsimile: 407-206-6420

with a copy to:

6649 Westwood Boulevard, 1st Floor

Orlando, Florida 32821

Attention: VP, Global Compensation & Benefits

Facsimile: 407-206-6039

Section 5.07 Further Action. MVWC and MII each shall cooperate in good faith and
take such steps and execute such papers as may be reasonably requested by the
other party to implement the terms and provisions of this Agreement.

Section 5.08 Waiver. MVWC and MII each agree that the waiver of any default
under any term or condition of this Agreement shall not constitute a waiver of
any subsequent default or nullify the effectiveness of that term or condition.

 

21



--------------------------------------------------------------------------------

Section 5.09 Governing Law. All controversies and disputes arising out of or
under this Agreement shall be determined pursuant to the laws of the State of
New York, regardless of the laws that might be applied under applicable
principles of conflicts of laws.

Section 5.10 Consent to Jurisdiction: Waiver of Jury Trial. Each party
irrevocably agrees that any legal action or proceeding arising out of or
relating to this agreement shall be instituted in any state or federal court
sitting in New York City, Borough of Manhattan (and each party agrees not to
commence any legal action or proceeding except in such courts), and each party
irrevocably submits to the jurisdiction of such courts in any such action or
proceeding. Each party irrevocably consents to service of process in any such
action or proceeding upon it by mail at its address set forth in Section 5.06 of
this Agreement. The foregoing provisions shall not limit the right of any party
to bring any such action or proceeding or to obtain execution on any judgment
rendered in any such action or proceeding in any other appropriate jurisdiction
or in any other manner. EACH PARTY HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT.

Section 5.11 Entire Agreement. This Agreement and the Transaction Agreements
constitute the entire understanding between the parties hereto, and supersede
all prior written or oral communications, relating to the subject matter covered
by said agreements. No amendment, modification, extension or failure to enforce
any condition of this Agreement by either party shall be deemed a waiver of any
of its rights herein. This Agreement shall not be amended except by a writing
executed by the parties.

IN WITNESS WHEREOF, the parties have executed this Agreement on November 17,
2011, effective as of November 5, 2011.

 

MARRIOTT INTERNATIONAL, INC. By:  

/s/ Kevin M. Kimball

[Name] Kevin M. Kimball [Title] Vice President MARRIOTT VACATIONS WORLDWIDE
CORPORATION By:  

/s/ Ralph Lee Cunningham

[Name] Ralph Lee Cunningham [Title] Executive Vice President

 

22